Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 4/15/2022.  
Election/Restrictions
Election was made without traverse in the reply filed on 4/15/2022, in response to the Species Election Requirement Office Action of February 24, 2022.  Applicant elects Species I, FIGS. 1A-1B. Claims 1-5 read on the elected species.  Claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim.  

    PNG
    media_image1.png
    452
    723
    media_image1.png
    Greyscale

[0023] In this embodiment, the speed reducer 1 is a two-stage cycloid speed reducer. The speed reducer 1 comprises a transmission shaft 10, an eccentric wheel 11, a first wheel assembly 12, a rotating wheel 13 and a second wheel assembly 14. 
Claims 1-5, elected claims, are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein the second wheel disc comprises a second annular body, and the second annular body is extended from the second wheel disc in a direction toward the first end of the transmission shaft”.  Since the second wheel disc comprises a second annular body, the second annular body is the second wheel disc as well.  Therefore, said “the second annular body extended from the second wheel disc in a direction toward the first end of the transmission shaft” is vague and indefinite as it does not further define.  
Claim 3 recites “wherein the number of the at least one first roller is one greater than the number of the at least one first tooth”.  While both reciting “at least one”, it is vague and indefinite “one greater than”.  

Claims 4-5 refers “a reduction ratio”.  While reduction ratio is not defined, it is vague and indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ryffel et al (US 4282777 A1).  
As for claim 1, Ryffel discloses a speed reducer, comprising: 
a transmission shaft (7, Fig. 1) having a first end and a second end (inherent as finite); 
an eccentric wheel (70, Fig. 1, 2) eccentrically fixed on the second end of the transmission shaft (applicant means an eccentric wheel 11 eccentrically fixed on, nearby, the second end 101 of the transmission shaft 100), 
wherein the eccentric wheel is driven by the transmission shaft to eccentrically rotate relative to an axle center of the transmission shaft; 
a first wheel assembly (32) comprising a first wheel disc (disc 8a) and at least one first roller (36), 
wherein the first wheel disc is disposed between the first end and the second end of the transmission shaft and comprises a first annular body (Figs. 1-3), 
wherein the first annular body is extended from the first wheel disc in a direction away from the first end of the transmission shaft, the first annular body has an inner wall (i.e., inner surface), and the at least one first roller is disposed on the inner wall (Figs. 1-3); 
a rotating wheel (16) comprising a main body (22) and an axle hole (16a), 
wherein the eccentric wheel is disposed within the axle hole, the rotating wheel is rotated with the eccentric wheel, and the main body comprises an outer ring structure (22 shape) and a concave structure (22a, Figs. 1-2), 
wherein the outer ring structure is disposed on an outer periphery of the main body and comprises at least one first tooth (22b, Figs. 1-3), 
the at least one first tooth is in contact with the corresponding first roller, and at least one second roller (28) is disposed within the concave structure (Fig. 3); and 
a second wheel assembly (24) comprising a second wheel disc (10b) and at least one second tooth (26, Figs. 2-3), 
wherein the second wheel disc comprises a second annular body (10b), and the second annular body is extended from the second wheel disc in a direction toward the first end of the transmission shaft (Figs. 1-3, see 112 rejection above), 
wherein the at least one second tooth is disposed on an outer periphery of the second annular body, and each of the at least one second tooth is in contact with the corresponding second roller (Figs. 1-3).  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ryffel et al (US 4282777 A1).  
As for claim 2, Ryffel teaches the speed reducer according to claim 1, but does not teach the recites function in the claim.  However, due to the eccentric operation, it is obvious when the at least one second roller and the corresponding second tooth at larger gap are pushed against each other to result in rotation of the second wheel assembly, the first wheel assembly is not rotated, and also when the at least one first roller and the corresponding first tooth at larger gap are pushed against each other to result in rotation of the first wheel assembly, the second wheel assembly is not rotated.  
As for claim 3, Ryffel teaches the speed reducer according to claim 2, and by selecting first roller one greater than first tooth, and second roller one greater than the second tooth, it is obvious to obtain the condition of claim 3. 
As for claims 4-5, while a reduction ratio is not defined between which and which, it is obvious to obtain by seeking of optimal range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834